DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 10/15/2019.  These drawings are acceptable.

Claim Status
Claims 1-20 are pending for examination in this Office action. 

Claim Objections
Claim 1-20 objected to because of the following informalities.
Regarding claims 1 and 11, the claimed steps "using the third item related information..." and "synchronizing advertised information" are not clear and can be interpreted as being indefinite since the overwrite only occurs if the third information and either the first and the second information are different. Furthermore, it appears from the synchronizing step that the third information is outputted, whereas it is the overwritten or synchronized first information and the overwritten or synchronized second information is outputted. The method steps do not convey these facts and are objected as such. 
Claims 2-10 and 12-20 are objected to for being dependent on objected base claims and 11, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; 2012/0126982) in view of Zegelin et al. (Zegelin; US 2007/0159298) and further in view of Relihan et al. (Relihan; US 2012/0326849).
As per claim 1, Lee teaches a method for operating a security tag coupled to an item (a label 100 coupled to an item as shown in FIG. 1), comprising: 
storing first item related information in a datastore of the security tag that is associated with an output device (an ESL tag 209 which stores item related information in a memory and is associated with a display; see e.g. para. [0033-34]) and second item related information in an integrated Radio Frequency Identification ("RFID") element of the security tag (an RFID tag which stores another item related information; see e.g. para. [0031], wherein the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B and the disclosed system of Relihan as discussed later); 
receiving third item related information at a microcontroller of the security tag (a third information related to item can be received by the ESL tag; see e.g. para. [0034]); 
using the third item related information to write over at least one of the first item related information and the second item related information (the item related details are updated, see e.g. para. [0034] and [0038], which is over writing the current item details; see e.g. para. [0058]); and 
synchronizing advertised information and register information for the item by outputting the third item related information from the output device and the integrated RFID element (the updated item related details is the register information which is updated and also synchronized by displaying or outputting from the display device, see e.g. para. [0033-36] and [0058], as well as the RFID since tag reader 211 can control the tag 209 or tag 207; see e.g. para. [0039]. Even though the outputting is for the tag 207 or 209, it would have been obvious to one of ordinary skill in the art to output and update the information in the tag 207 and 209 for having homogenous data for item 205. Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B and the disclosed system of Relihan as discussed later). 
Lee does not teach performing comparison operations by the microcontroller to compare the third item related information with at least one of the first item related information and the second item related information and the write over is based on results of the comparison operations. 
Zegelin, however, teaches performing comparison operations by a microcontroller to compare a third item related information with at least one of a first item related information and a second item related information and write over is based on results of the comparison operations (a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison; see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
Lee and Zegelin do not explicitly teach storing in each of a plurality of security tags, each security tag comprising a output device operable to output advertised information, wherein the first item related 
Relihan, however, teaches storing in each of a plurality of security tags, each security tag comprising a output device operable to output advertised information (a plurality of EPL tags 20, see e.g. FIG. 1, wherein each tag comprises an output display device 34 to output advertised information, see e.g. FIG. 2 and [0035]), the first item related information stored in datastore associated with the output device of the security tag (the disclosed system further comprises an item related information is stored, at least temporarily, in a master control chip 30 of the EPL; see e.g. para. [0033-34]) and wherein the second item related information as register information in the RFID element of the tag (a second item related information can be stored in certain registers of memory 38 of RFID element of the EPL; see e.g. para. [0033-34]). It is further evident from the disclosed system that RFID element and shelf display element can be integrated into a single security tag as suggested by Relihan in one or more embodiments (see e.g. para. [0027] and FIGS. 1-2). 
Lee, Zegelin and Relihan are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of an improved a system which can issue a message via an email or text message to store personnel warning of the low-battery condition as suggested by Relihan (see e.g. para. [0036]). 
As per claim 2, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches at least one of the first, second and third item related information comprises at least one of an item description, item nutritional information, a promotional message, an item regular price, an item sale price, a currency symbol, and a source of the item (the ESL tag 209 may include a place of origin of the item; see e.g. para. [0033]). 
As per claim 3, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches that the output device comprises at least one of a display (the ESL tag 209 comprises an output device i.e. a display unit; see e.g. para. [0034]) and a speaker. 
As per claim 4, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches that the microcontroller receives the third item related information directly from the integrated RFID element, a communications device of the security tag (the ESL tag 209 receives information from tag reader 211 to update the item details as discussed earlier, see e.g. para. [0034], wherein the communication between the tag and the reader is done using a communication device of the ESL tag 209), or an external device via at least one electrical contact of the security tag.
As per claim 5, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches that the method further comprising: receiving the third item related information at the integrated RFID element; using the third item related information to write over the second item related information (the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information); notifying the microcontroller that the second item related information has been written over (item related information is updated and displayed, see e.g. para. [0033-34], wherein a relevant processor or a controller, i.e. display controller or driver, is notified in order to process or drive the display for displaying the updated information); and in response to the notifying, performing operations by the microcontroller to receive the third item related information from the integrated RFID element (in response to the notifying, the item related information is displayed on the display, see e.g. para. [0048], which is received from the RFID reader, using antenna 311, as discussed earlier; see e.g. para. [0033-35]). Lee does not teach to obtain the first item related information from the datastore, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). 
Lee, Zegelin and Relihan are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 6, the method according to claim 1 as taught by Lee, Zegelin and Relihan, further comprising: receiving the third item related information at a communication device of the security tag; using the third item related information to write over the first item related information (the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information); notifying the microcontroller that the first item related information has been written over (item related information is updated and displayed, see e.g. para. [0033-34], wherein a relevant processor or a controller, i.e. display controller or driver, is notified in order to process or drive the display for displaying the updated information); and in response to the notifying, performing operations by the microcontroller to receive the third item related information from the communication device (in response to the notifying, the item related information is displayed on the display, see e.g. para. [0048], which is received from a reader 211, using antenna 311, as discussed earlier; see e.g. para. [0033-35]). Lee does not teach to obtain the second item related information from the integrated RFID element, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). 
Lee, Zegelin and Relihan are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 7, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein the microcontroller receives the third item related information, and performs operations (the item related information which needs to be replaced or updated with the existing information as discussed in analysis of merits of claim 1; see e.g. para. [0034], [0038] etc. and the received information from the server or the reader is written over the existing information), in response to the reception of the third item related information (the one or more operations are performed in response to the third item related information received from the reader or the server as discussed earlier). Lee does not teach to obtain the first item related information from the output device and the second item related information from the RFID element, prior to performing the comparison operations. 
Zegelin, however, teaches that a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison (see e.g. para. [0008]). Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" (see e.g. MPEP 2144.04, section V, part B). Additionally, the new 
Even though the disclosed references do not teach that the third item related information is received via a wired connection facilitated by at least one electrical contact of the security tag, it would have been obvious to one of ordinary skill in the art that one or more connection in an integrated electronic device are electrical in nature and data communication between one or more components takes place using these electrical contacts. Therefore, it would have been obvious to a skilled person that data between the ESL tag 209 and RFID tag (see e.g. para. [0029-33]) is exchanged using wired or electrical contacts for the purpose of increased speed of communication compared to a wireless connection. 
Lee, Zegelin and Relihan are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
As per claim 8, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee does not teach that the method further comprising harvesting energy from an external energy source and using the harvested energy to power electronic components of the security tag at least during a synchronization of the advertised information and register information. 
Zegelin, however, teaches that an RFID tag can be an active tag or a passive tag depending on specific application of the RFID tag, wherein the passive RFID tag uses electrical current induced in the antenna by the incoming RF signal to carry out their intended functionality (see e.g. para. [0003-5]). It would have been obvious to one of ordinary skill in the art that the synchronization of the advertised information and stored information is carried out using received power from the reader 211 is case of a passive ESL tag 209. 

As per claim 9, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches the security tag comprises an Electronic Article Surveillance ("EAS") component in addition to the RFID component (the ESL tag 209 and RFID tag 207; see e.g. para. [0029] and FIG. 2). Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" (see e.g. MPEP 2144.04, section V, part B). 
Lee, Zegelin and Relihan are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced cost or reduced size of overall system. 
As per claim 10, the method according to claim 1 as taught by Lee, Zegelin and Relihan, wherein Lee teaches that the third item related information is communicated to the security tag in response to a trigger event for updating the advertised information or the register information (the item related information is communicated from the reader to the ESL tag 209 in response to a trigger event for updating the advertised information; see e.g. para. [0033-34]). 
As per claim 11, Lee teaches a security tag, comprising: an output device configured to output advertised information for an item (a display unit attached to output item related information i.e. price; see e.g. para. [0033-34]); a datastore storing first item related information that is to be output from the output device as the advertised information (an ESL tag 209 which stores item related information in a memory and is associated with a display; see e.g. para. [0033-34]); an integrated Radio Frequency Identification ("RFID") element having second item related information stored therein (an RFID tag which stores another item related information; see e.g. para. [0031], wherein the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", see e.g. MPEP 2144.04, section V, part B. Therefore it would have been obvious to a skilled person to include ESL tag and RFID tag into a single integrated structure); a microcontroller configured to receive third item related information (a controller or microcontroller which receives the information related to the update and updates; see e.g. para. [0033-35]), use the third item related information to cause at least one of the first item related information and the second item related information to be written over (the item related details are updated, see e.g. para. [0034] and [0038], which is over writing the current item details; see e.g. para. [0058]), and synchronize the advertised information and register information for the item by causing the third item related information to be output from the output device and the integrated RFID element (the updated item related details is the register information which is updated and also synchronized by displaying or outputting from the display device, see e.g. para. [0033-36] and [0058], as well as the RFID since tag reader 211 can control the tag 209 or tag 207; see e.g. para. [0039]. Even though the outputting is for the tag 207 or 209, it would have been obvious to one of ordinary skill in the art to output and update the information in the tag 207 and 209 for having homogenous data for item 205. Even though the disclosed ESL tag 209 and the RFID tag 207 are not integrated into a single structure, it would have been obvious to one of ordinary skill in the art that the ESL tag and the RFID tag can be integrated into a single unit since it has been held that “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice"; see e.g. MPEP 2144.04, section V, part B).

Zegelin, however, teaches performing comparison operations by a microcontroller to compare a third item related information with at least one of a first item related information and a second item related information and write over is based on results of the comparison operations (a stored information is compared with a new information to determine if overwrite is needed, wherein an update of the RFID tag is carried out based on the comparison; see e.g. para. [0008]). 
Lee and Zegelin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before thee effective filing date of the claimed invention to combine their teachings for the purpose of verification and update one or more tags throughout the facility as suggested by Zegelin (see e.g. para. [0010]) which reduces pricing mistakes. 
Even though Lee makes it obvious to include the RFID tag and the ESL tag integrated into a single integrated circuit as discussed earlier, assuming arguendo and for the sake of compact prosecution, it is submitted that Lee does not explicitly teach the RFID and ESL tag are integrated into a single structure. 
Relihan, however, teaches a plurality of EPL tags 20, see e.g. FIG. 1, wherein each tag comprises an output display device 34 to output advertised information, (see e.g. FIG. 2 and [0035]), the disclosed system further comprises an item related information is stored, at least temporarily, in a master control chip 30 of the EPL (see e.g. para. [0033-34]) and a second item related information can be stored in certain registers of memory 38 of RFID element of the EPL (see e.g. para. [0033-34]); furthermore, it is evident from the disclosed system that RFID element and shelf display element can be integrated into a single security tag as suggested by Relihan in one or more embodiments (see e.g. para. [0027] and FIGS. 1-2). 


As per claim 12, it is interpreted and rejected as claim 2.
As per claim 13, it is interpreted and rejected as claim 3.
As per claim 14, it is interpreted and rejected as claim 4.
As per claim 15, it is interpreted and rejected as claim 5.
As per claim 16, it is interpreted and rejected as claim 6.
As per claim 17, it is interpreted and rejected as claim 7.
As per claim 18, it is interpreted and rejected as claim 8.
As per claim 19, it is interpreted and rejected as claim 9.
As per claim 20, it is interpreted and rejected as claim 10.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 1 that the record in the present application contains no discussion of whether the facts in a prior legal case are sufficiently similar to those in an application under examination. The first case points to a unitary “brake” and “clamp” was found unpatentable over prior art disclosing a “brake…and clamp…rigidly secured together as a single unit.” Lee does not describe taking elements that were a “rigidly secured…single unit” and making those elements unitary. The second case finds that the claimed invention was patentable and is insufficient to serve as reasoned . 
Examiner respectfully disagrees with Applicant’s argument. Examiner respectfully submits that the facts in prior legal decision are sufficiently similar to the application under consideration. For example, the instant application suggests that one or more components can be a unitary device or separable from each other (see e.g. para. [0042]) which is similar to the facts in prior legal decision i.e. “…the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". Nonetheless, RFID element and shelf display element can be integrated into a single security tag as suggested by Relihan in one or more embodiments (see e.g. para. [0027] and FIGS. 1-2 of Relihan) as discussed in analysis of merits of claim 1. Therefore, examiner respectfully submits that the claims as presented do not define an inventive step and are rejected as such. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joseph (Joseph; US 2013/0194097) discloses a system and method for a security tag with a display and automatic (price) update using remote authorized request (see e.g. abstract).
Murrah (Murrah; US 2008/0143532) also teaches updating one or information is a tag (see e.g. para. [0058-60]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688